 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   LOUIS A. CARDINALI,                                    Case No.: 2:16-cv-02046-JAD-NJK
12          Plaintiff(s),                                                  Order
13   v.                                                 [Docket Nos. 98, 99, 100, 101, 107, 112, 113,
14   PLUSFOUR, INC., et al.,                                              and 120]
15          Defendant(s).
16         Pending before the Court is the parties’ disputes arising out of the deposition of Haines &
17 Krieger and requests that it produce documents. The disputes have manifested themselves in a
18 manner not suitable for resolution. First, Experian filed motions to compel and for sanctions.
19 Docket Nos. 98, 99, 100 (sealed version), and 101 (sealed version). Those motions have been fully
20 briefed. See Docket Nos. 105, 106, 110, and 111. Second, Haines & Krieger filed a counter-
21 motion for protective order. Docket No. 107. That motion has been fully briefed. See Docket
22 Nos. 116, 119. Third, Haines & Krieger filed a motion to strike or, alternatively, seeking leave to
23 file a surreply. Docket Nos. 112, 113. Those motions have been fully briefed. See Docket Nos.
24 115, 116, 117, and 118. Fourth, Experian has filed a motion seeking leave to file a supplemental
25 brief. Docket No. 120. That motion has been fully briefed. See Docket Nos. 123, 125; see also
26 Docket No. 126 (errata).
27         The Court declines to weigh in on the parties’ disputes based on this unnecessarily
28 confusing presentation. As such, all of the above motions are hereby DENIED without prejudice.

                                                    1
 1         No later than January 29, 2019, Experian shall file a renewed motion to compel. That
 2 motion shall be limited to the above discovery dispute. Any response shall be filed by February
 3 5, 2019. The Court will not entertain any cross-motion for protective order and, instead, will sua
 4 sponte consider granting a protective order if resolution of the motion to compel so warrants one.
 5 Cf. Fed. R. Civ. P. 37(a)(5)(B) (“If the motion [to compel] is denied, the court may issue any
 6 protective order authorized under Rule 26(c)”). Any reply shall be filed by February 8, 2019.
 7         No later than January 29, 2019, Experian shall file a renewed motion for sanctions. That
 8 motion shall be limited to that request for sanctions, and must be separate from the above motion
 9 to compel. Any response shall be filed by February 5, 2019. Any reply shall be filed by February
10 8, 2019.
11         The Court expects all arguments and issues to be presented properly in the motions and
12 responses. The Court will look with disfavor on the filing of additional procedural motions,
13 including any motion to strike, motion for surreply, or motion to supplement. See, e.g., Local Rule
14 7-2(b) (“motions for leave to file a surreply are discouraged”).
15         IT IS SO ORDERED.
16         Dated: January 22, 2019
17                                                              ______________________________
                                                                Nancy J. Koppe
18                                                              United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                    2
